GOLDTHWAITE, J.
— The case of Mr. Scott is not different in principle from that of Mr. Collins, [ante 95.] Mr. Scott was a director for the same year and received an extra allowance of five hundred dollars, for services performed by him as the agent of the Bank, in several of the interior counties during the summer of 1842. These services were proved to be reasonably worth the sum allowed for them, but the appropriation is subject to the same legal objection, that the services were performed while he was a director. In the case of Mr. Collins, we endeavored to show that the board had no' authority to direct compensation even for services out of the ordinary *108course of the business of director; and that when such were rendered no legal claim for compensation arose; but the individual was thrown on the consideration of the Legislature for compensation. In the present case, it may be proper to add, that the defendant would certainly be entitled to retain his per diem allowance, during the period he was engaged in the business of the Bank, if that had not previously been allowed in his general account.
Judgment reversed and cause remanded.